Title: To George Washington from Thomas Lowrey, 1 July 1781
From: Lowrey, Thomas
To: Washington, George


                                          His Excellency General WashingtonFlemington July 1st 1781
                        
Yesterday I received your Excellencys Favour, of the 23d Ultimo, and observe the Contents.  I have had Mr Morris’s further Orders, for another Thousand Barrells Flour for the use of the Army, have now Finished Purchaceing the Two Thousand Barrells, and in Consequence of your Excelencys Letter shall Continue to Purchace, an other Thousand Barrells, as fast as Possible I find the Millers Can readily Purchace the Wheat for hard Money, but are Princibally at a Loss for Casks which will Prevent my geting the Flour forward as fast as I Could wish last week 240 Barrells was Deliverd at Kings Ferry, last Friday—Saturday and today have loaded 37 Teams which Carreys 330 Barrells of Flour I am desired by Mr Morris to keep about 40 Teams Constantly a going untill the full Quantity of Two Thousand Barrells are Forwarded to Camp, I Can send off about 300 Barrells weekly untill the whole is Delivered and had the Mills Flour Casks Could forward the remr of the 2,000 Barrells in a weeks time, as soon as those Teams returns shall Immediately Load them again for Kings Ferry or New Windsor, the Flour I send is sound and sweet, I hope it will meet the approbation of the Army, this Flour is Purchaced for less than the Philada Line and as it is Purchaced much nearer to Camp, will be a great saveing in Transportation the Flour is Packd, in strong Casks, Lineing hoops, on each head, the Tare of the Cask and weight of the Flour therein Containd with the Letters T-L marked on Each Cask, with an Invoice of the whole Quantity sent by Each Brigade, I also take a rect of the Waggon Master, and Oblige him to deliver the Flour in good Order, to the Isueing Department at the North River and to take a receipt for the Number of Barrells and the Quantity of Flour he receives which will save waste of Flour on the road, I have not as yet Mr Morriss Orders for more than the 2,000 Barrells shall be Obliged to your Excellency to write to Mr Morris on the subject.I have the Honour to be your Excellency’s most Obedient Huml. Servt
                  
                     Thomas Lowrey
                  
               